Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 15 October 1783
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Princeton Octr 15th 1783
                        
                        With what words, My dear Count, shall I express to you the sensibility of a heart which you have warmed by
                            the flattering sentiments that are conveyed in your Letters of the 14 of April, and 13th of July.
                        Your Sovereign has a claim to my highest admiration, respect & veneration. Your Nation is entitled to
                            all my gratitude—and those individuals of it who have been my Companions in War to my friendship and love. Can it be
                            wondered at then, that I should possess an ardent desire to visit your Country? But, as I observed to you in my letter of
                            the 10th of May it is not yet clear to me that I shall ever have it in my power to accomplish my wishes. My private
                            concerns have been very much deranged by an absence of more than Eight years, and require particular attention to put them
                            in order.
                        Congress, from causes which you have doubtless been informed of, and more than probably have seen published;
                            are now sitting at this place. they have fixed upon the Falls of Delaware (at or near Trenton) for their permanent
                            Residence; and will, I suppose, as soon as possible, prepare to establish themselves at it.
                        I have at their request been with them near two months, and shall remain with them till the Definitive Treaty
                            arrives, or till New York is evacuated by the British Forces; when I shall bid a final adieu to Public life; and in the
                            shade of retirement, look back on our past toils with grateful admiration of that benevolent Providence which has raised
                            up so many Instruments, to accomplish so great a Revolution, as the one you have had a share in bringing about.
                        When either of these events will certainly happen, it is difficult for me to determine; the first we have
                            been in anxious expectation of for four or five months, and of the latter not less than two. The other day, Genl Carleton
                            sent me word, that in all November he shd evacuate the Post and, that it might
                            happen by the 20th of the month; but we have already experienced so many disappointments, that I shall scarcely believe
                            they are going, ‘till they are without Sandy hook.
                        In the course of the last summer, I made a tour through Lakes George and Champlain as far as Crown
                            point—thence I went up the Mohawk River to Fort Stanwix, and crossed over to the Wood Creek—And on my return, viewed the
                            Otsego Lake, which is the head of the Eastern Branch of the Susquehanna. We have nothing new in this quarter, except the
                            arrival of Mr Van Berkel the Dutch Minister and a number of Foreigners from different parts of the Globe—some to Trade—some for Amusement—and some, I presume, to spy the Land. It is unnecessary, I am sure, to repeat to you the assurances
                            of esteem, respect & friendship, with which I have the honor to be My dear Count Yr Very Hble & Obedt Servt
                        
                            Go: Washington
                        
                    